Case 5:19-cv-00362-GW-SP Document 14 Filed 04/04/19 Page 1 of 2 Page ID #:38




  1   Diana M. Estrada (State Bar No. 212702)
      Diana.Estrada@wilsonelser.com
  2   Jennifer A. Brody (State Bar No. 291668)
      Jennifer.Brody@wilsonelser.com
  3   WILSON, ELSER, MOSKOWITZ,
         EDELMAN & DICKER LLP
  4   555 Flower Street, Suite 2900
      Los Angeles, California 90071-2407
  5   Telephone:(213) 443-5100
      Facsimile: (213) 443-5101
  6
      Attorneys for Defendant,
  7   CHANDAN, INC., erroneously sued as
      TACO BELL #017420 and DEEPAK M. SHAH
  8
  9
                            UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12   JAMES RUTHERFORD, an individual, )                 Case No. 5:19-cv-00362-GW (SPx)
                                       )
 13              Plaintiff,            )
                                       )                 Hon. George H. Wu
 14                                    )                 Courtroom 9D
      v.                               )
 15                                    )
                                       )
 16   TACO BELL #017420, a business of )
      unknown form; DEEPAK M. SHAH, an )                 CERTIFICATION AND NOTICE
 17   unmarried man; and DOES 1-10,    )                 OF INTERESTED PARTIES
      inclusive,                       )                 (LOCAL RULE 7.1-1)
 18                                    )
                 Defendants.           )
 19                                    )
                                       )
 20                                    )
                                       )
 21                                    )
                                       )
 22                                    )
 23   TO THE COURT AND ALL PARTIES OF RECORD:
 24           Defendant CHANDAN, INC., erroneously sued as TACO BELL #017420
 25   and DEEPAK M. SHAH, certifies that the following listed parties may have a
 26   pecuniary interest in the outcome of this case. These representations are made to
 27   enable the Court ot evaluate possible disquailfication or recusal:
 28
                                                     1
                      CERTIFICATION AND NOTICE OF INTERESTED PARTIES (LOCAL RULE 7.1-1)
      3307346v.1
Case 5:19-cv-00362-GW-SP Document 14 Filed 04/04/19 Page 2 of 2 Page ID #:39




  1           PARTY                                CONNECTION/INTEREST
  2           James Rutherford                     Plaintiff
  3           Chandan, Inc.                        Defendant
  4
  5
      Dated: April 4, 2019                   WILSON, ELSER, MOSKOWITZ,
  6                                            EDELMAN & DICKER LLP
  7
  8
                                             By: /s/Jennifer A. Brody
  9                                              Diana M. Estrada
 10                                              Jennifer A. Brody
                                                 Attorneys for Defendant,
 11                                              CHANDAN, INC., erroneously sued as
 12                                              TACO BELL #017420 and
                                                 DEEPAK M. SHAH
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      2
                       CERTIFICATION AND NOTICE OF INTERESTED PARTIES (LOCAL RULE 7.1-1)
      3307346v.1
